United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2903
                                   ___________

Brenda Haught,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Michael J. Astrue, Commissioner of    *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: August 21, 2008
                                Filed: September 23, 2008
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Brenda Haught appeals the district court’s1 order affirming the denial of
disability insurance benefits (DIB). Haught applied for DIB in January 2004, alleging
that she had been disabled since October 2002 from bipolar disorder and anxiety.
Following an October 2005 hearing, where she was counseled, an administrative law
judge (ALJ) found that her depressed mood, anxiety, and personality disorder were
severe impairments and she could not perform her past relevant work, but that the


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
impairments did not meet or equal a listed impairment, her subjective complaints were
not entirely credible, and based on her residual functional capacity (RFC), she was not
disabled either under the Medical Vocational Guidelines or based on a vocational
expert’s (VE’s) testimony in response to a hypothetical. The Appeals Council denied
review, and the district court affirmed. This court reviews de novo a district court’s
decision affirming the denial of benefits. See Hamilton v. Astrue, 518 F.3d 607, 610
(8th Cir. 2008) (Commissioner’s decision must be affirmed if it is supported by
substantial evidence in record as whole; substantial evidence is relevant evidence that
reasonable mind would find adequate to support decision).

       Haught’s primary argument is that the ALJ erred by not adopting the medical-
source statement of Richard Jirovec, her treating physician, and that the ALJ failed to
consider the relevant factors for evaluating opinion evidence enumerated in 20 C.F.R.
§ 404.1527(d)(2)-(6). We disagree. The ALJ expressed valid reasons for giving the
medical-source statement little weight, including that it was not supported by Dr.
Jirovec’s own treatment records: the records contained few abnormal mental-
assessment findings, and these were noted principally when Haught reportedly
stopped taking her medication; the records also noted that Haught’s symptoms were
controlled by medication when she took it; and Dr. Jirovec did not document any
psychologically based limitations. See Hamilton, 518 F.3d at 610 (ALJ must give
good reasons for according little weight to treating physician’s opinion); Leckenby v.
Astrue, 487 F.3d 626, 632 (8th Cir. 2007) (recognizing that treating physician’s
opinion does not automatically control or obviate need to evaluate record as whole;
and that ALJ’s decision to discount treating physician’s medical-source statement was
upheld where limitations were never mentioned in numerous treatment records or
supported by any explanation); Schultz v. Astrue, 479 F.3d 979, 983 (8th Cir. 2007)
(noting that if impairment can be controlled by treatment, it cannot be considered
disabling); 20 C.F.R. § 404.1527(d)(3) (more weight will be given to opinion when
medical source presents relevant evidence, such as medical signs, in support of
opinion).

                                          -2-
       We also reject Haught’s related challenge to the hypothetical that the ALJ posed
to the VE. See Robson v. Astrue, 526 F.3d 389, 392 (8th Cir. 2008) (recognizing that
VE’s testimony is substantial evidence when it is based on accurately phrased
hypothetical capturing concrete consequences of claimant’s limitations).

      Accordingly, we affirm.
                     ______________________________




                                          -3-